DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/11/2020. Claims 1-20 are pending and examined below. 
 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing module” in claim 10, and claims dependent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “processing module” is not described in the Specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-13, 15, and 17, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the use of “processing module”, which as discussed above falls under functional language and is being interpreted under 35 USC 112(f). However, the Specification fails to describe a structure of the “processing module” and thus is indefinite under 35 USC 112(b). For the purposes of this examination the “processing module” is interpreted as a processor.
Regarding claim 10, the claim recites the limitation "the control unit".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the control unit” is interpreted as being the “processing module”.
Regarding claims 12-13, 15, and 17, the claim recites the limitation “the light sensor”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the light sensor” is interpreted as being the light emitter and light detector. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method for extracting a biological parameter of a tissue of a person, the method comprising: emitting a first light signal and a second light signal towards the tissue, the second light signal is substantially inert to changes in a blood vessel located in the tissue; collecting a first received signal and a second received signal that are received back from the tissue responsive to the first light signal and the second light signal respectively, the first received signal carrying information from the blood vessel located in the tissue; converting the first received signal and the second received signal as set of values in multiple frequency bands, wherein a first set of values in multiple frequency bands represents the first received signal and a second set of values in multiple frequency bands represents the second received signal; and subtracting the second set of values in multiple frequency bands from the first set of values in multiple frequency bands in the frequency domain to obtain a third set of frequency bands, wherein the third set of frequency bands represents a third signal corresponding to the biological parameter of the tissue.” 
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of emitting and detecting a first and second light signal using an optical sensor is insignificant extra solution activity (mere data gathering). 
The step of converting of the first and second detected signal sets into a frequency bands is a mental process/simple calculation that can be performed in the a human mind or with the aid of a pen and paper by a skilled clinician.
The step of subtracting the second signal set from the first signal set in the frequency domain to obtain a first set of frequency bands is a mental process/simple calculation that can be performed in the a human mind or with the aid of a pen and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because no particular arrangement is imposing a meaningful limitation on the process. The step of acquiring detecting emitted light after being reflected off of a user’s tissue is insignificant, extra-solution activity in the form of mere data gathering that does not qualify as an integration into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process. The step of acquiring detecting emitted light after being reflected off of a user’s tissue is insignificant, extra-solution activity that does not qualify as significantly more than the abstract idea itself.
The following examples clearly show that an optical sensor is well understood, routine and conventional activity: US 20180317852 A1 and US 20180020960 A1.
Dependent claims 2-9 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 10, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A wearable device to determine a biological parameter of a tissue of a person, the wearable device comprising: a processing module operatively attached to a display; a light emitter operatively connected to the control unit and configured to emit a first light signal and a second light signal towards the tissue, the second light signal is defined as substantially not penetrating the tissue; a light detector operatively connected to the control unit and configured to collect a first received signal and a second received signal that are received back from the tissue responsive to the first light signal and the second light signal respectively; wherein the processing module converting the first received signal and the second received signal as set of values in multiple frequency bands, wherein a first set of values in multiple frequency bands represents the first received signal and a second set of values in multiple frequency bands represents the second received signal; and wherein the processing module subtracting the second set of values in multiple frequency bands from the first set of values in multiple frequency bands in the frequency domain to obtain a third set of frequency bands, wherein the third set of frequency bands represents a third signal corresponding to the biological parameter of the tissue.” 
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
emitting and detecting a first and second light signal is insignificant extra solution activity (mere data gathering). 
converting of the first and second detected signal sets into a frequency bands is a mental process/simple calculation that can be performed in the a human mind or with the aid of a pen and paper by a skilled clinician.
subtracting the second signal set from the first signal set in the frequency domain to obtain a first set of frequency bands is a mental process/simple calculation that can be performed in the a human mind or with the aid of a pen and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic sensors optical sensors and a display is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, optical sensor, and display are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic sensors (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show that an optical sensor is well understood, routine and conventional activity: US 20180317852 A1 and US 20180020960 A1.
Dependent claims 11-20 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180317852 A1 (hereinafter referred to as “MacDonald”).
Regarding claim 1, MacDonald, an optical physiological sensor, teaches a method for extracting a biological parameter of a tissue of a person (abstract), the method comprising:
emitting a first light signal and a second light signal towards the tissue (paragraphs [0031], [0040]), the second light signal is substantially inert to changes in a blood vessel located in the tissue (emits light in the range of 1000 nm to 1500 nm (infrared light); paragraphs [0031], [0040]; Note: Applicant states in the Specification that the second light is inert to changes in blood vessels of the tissue and that the second light is in the range of about 1440 nm);
collecting a first received signal and a second received signal that are received back from the tissue responsive to the first light signal and the second light signal respectively, the first received signal carrying information from the blood vessel located in the tissue (collects the optical signals after they have been emitted at a user’s tissue; paragraphs [0025], [0032]);
converting the first received signal and the second received signal as set of values in multiple frequency bands, wherein a first set of values in multiple frequency bands represents the first received signal and a second set of values in multiple frequency bands represents the second received signal (paragraphs [0055], [0066]); and
subtracting the second set of values in multiple frequency bands from the first set of values in multiple frequency bands in the frequency domain to obtain a third set of frequency bands, wherein the third set of frequency bands represents a third signal corresponding to the biological parameter of the tissue (paragraphs [0032] and [0053]).
Regarding claim 2, MacDonald teaches wherein the collecting is performed responsive to a delay in the emitting of the first light signal followed by the second light signal towards the tissue (paragraph [0065]).
Regarding claim 4, MacDonald teaches further comprising converting the third signal from the frequency domain to the time domain (paragraph [0067]).
Regarding claim 7, MacDonald teaches wherein the emitting of the first and the second wavelength of light penetrates two different depths of the tissue (paragraphs [0025] and [0029]).
Regarding claim 8, MacDonald teaches wherein the method is performed responsive to a movement of the person (paragraph [0032]).
Regarding claim 9, MacDonald teaches wherein the biological parameter is selected from the group comprising: a heart rate, a respiratory rate, a peripheral capillary oxygen saturation rate (SPO2), a hemoglobin level, a perspiration level. a blood pressure, a glucose level, a bilirubin level, a stroke volume and a fat level (paragraph [0025], [0070]).
Regarding claim 10, MacDonald teaches a wearable device to determine a biological parameter of a tissue of a person, the wearable device comprising:
a processing module (32; paragraphs [0033]; Figure 6) operatively attached to a display (16,18; paragraph [0033]; Figure 6);
a light emitter operatively connected to the control unit and configured to emit a first light signal and a second light signal towards the tissue, the second light signal is defined as substantially not penetrating the tissue (26; paragraph [0031], [0040]);
a light detector operatively connected to the control unit and configured to collect a first received signal and a second received signal that are received back from the tissue responsive to the first light signal and the second light signal respectively (28; paragraphs [0025], [0032]);
wherein the processing module converting the first received signal and the second received signal as set of values in multiple frequency bands, wherein a first set of values in multiple frequency bands represents the first received signal and a second set of values in multiple frequency bands represents the second received signal (paragraphs [0055], [0066]); and
wherein the processing module subtracting the second set of values in multiple frequency bands from the first set of values in multiple frequency bands in the frequency domain to obtain a third set of frequency bands, wherein the third set of frequency bands represents a third signal corresponding to the biological parameter of the tissue (paragraphs [0032] and [0053]).
Regarding claim 11, MacDonald teaches further comprising a lens mounted to a distal end of the light emitter and configured to emit the first and the second wavelength as a collimated light towards the tissue (paragraph [0044]).
Regarding claim 12, MacDonald teaches wherein the collimated light is in a direction away laterally from the light sensor towards the tissue by an offset of a lens (paragraph [0044]).
Regarding claim 14, MacDonald teaches further comprising a memory operatively attached to the processing module, wherein the memory stores the first and second set of frequency bands (paragraph [0067]).
Regarding claim 15, MacDonald teaches wherein the output is responsive to a movement of at least one of the person and the tissue, wherein the movement is a source of the extraneous noise sensed by the light sensor (paragraph [0032]).
Regarding claim 18, MacDonald teaches wherein the emitting of the first and the second wavelength of light penetrates respective first and second depths of the tissue (paragraphs [0025] and [0029]).
Regarding claim 19, MacDonald teaches further comprising an amplifier for converting the received signals received at a photo diode into an analog signal to be processed by the wherein the output of the differential amplifier is responsive to a movement of at least one of the person and the tissue (paragraphs [0032] and [0046]-[0047]).
Regarding claim 20, MacDonald teaches wherein the biological parameter is selected from the group comprising: a heart rate, a respiratory rate, a peripheral capillary oxygen saturation rate (SPO2), a hemoglobin level, a perspiration level. a blood pressure, a glucose level, a bilirubin level, a stroke volume and a fat level (paragraph [0025], [0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald as applied to claim 1 above, and further in view of US 20100056887 A1 (hereinafter referred to as “Kimura”).
Regarding claim 3, MacDonald does not explicitly teach wherein the collecting is performed responsive to the emitting of the first light signal and the second light signal at the same time towards the tissue.
However, Kimura, an optical sensor for measuring physiological parameters, teaches collecting is performed responsive to the emitting of the first light signal and the second light signal at the same time towards the tissue (paragraphs [0018]-[0019], [0097]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacDonald, to emit the light simultaneously, as taught by Kimura, because by doing so reduces a time for measurement (paragraph [0018]-[0019]; as taught by Kimura).

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald as applied to claims 1 and 10 above, and further in view of US 20160183818 A1 (hereinafter referred to as “Richards”).
Regarding claim 5, MacDonald teaches a display (16,18; paragraph [0033]; Figure 6), but does not explicitly teach displaying the biological parameter on a display of a wearable device responsive worn by the person.
However, Richards, an optical sensor for measuring physiological parameters such as heart rate, teaches displaying the biological parameter on a display of a wearable device responsive worn by the person (paragraph [0036]-[0037]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacDonald, to display a biological parameter, as taught by Richards, because doing so notifies to the user a measurement result.
Regarding claim 16, MacDonald teaches wherein the processing module is configurable to process the difference (paragraphs [0055], [0066]) and further teaches a display (16,18; paragraph [0033]; Figure 6), but does not explicitly teach displaying the biological parameter on a display of a wearable device responsive worn by the person.
However, Richards, an optical sensor for measuring physiological parameters such as heart rate, teaches displaying the biological parameter on a display of a wearable device responsive worn by the person (paragraph [0036]-[0037]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacDonald, to display a biological parameter, as taught by Richards, because doing so notifies to the user a measurement result.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald as applied to claims 1 and 10 above, and further in view of US 20180020960 A1 (hereinafter referred to as “Sarussi”).
Regarding claim 6, MacDonald does not teach wherein the emitting of the first and the second wavelength of light is laterally in a direction away from a sensor doing the sensing.
However, Sarussi, an optical device measuring physiological parameters, teaches wherein the emitting of the first and the second wavelength of light is laterally in a direction away from a sensor doing the sensing (as shown in Figure 2A, 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacDonald, to have the light emitted in a direction away from the sensor, as taught by Sarussi, because such an orientation reduces, or in some cases, substantially prevents, collection of light components directly reflected from the organ surface (e.g., stratum corneum) without passing through any layer of the examine tissue, and/or reflected scattered light components from non-perfused upper layers of the examined tissue, and the like (paragraph [0013]; as taught by Sarussi).
Regarding claim 17, MacDonald does not teach wherein the emitting of the first and the second wavelength of light is laterally in a direction away from a sensor doing the sensing.
However, Sarussi, an optical device measuring physiological parameters, teaches wherein the emitting of the first and the second wavelength of light is laterally in a direction away from a sensor doing the sensing (as shown in Figure 2A, 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacDonald, to have the light emitted in a direction away from the sensor, as taught by Sarussi, because such an orientation reduces, or in some cases, substantially prevents, collection of light components directly reflected from the organ surface (e.g., stratum corneum) without passing through any layer of the examine tissue, and/or reflected scattered light components from non-perfused upper layers of the examined tissue, and the like (paragraph [0013]; as taught by Sarussi).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald as applied to claims 10 above, and further in view of US 6134458 A (hereinafter referred to as “Rosenthal”).
Regarding claim 13, MacDonald does not explicitly teach further comprising a reflector disposed between the light emitter and the light sensor, wherein the light from light emitter is received by the reflector in a direction away laterally from the light sensor towards the tissue.
However, Rosenthal, an optical sensor to measure physiological sensors, teaches a reflector (227; Figure 6) disposed between the light emitter and the light sensor, wherein the light from light emitter is received by the reflector in a direction away laterally from the light sensor towards the tissue (column 6, lines 32-45; Figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacDonald, to use a reflector, as taught by Rosenthal, to send emitted light to a desired location. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792